Citation Nr: 1145216	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the rating reduction for a service-connected left shoulder disability with arthritis, from 40 percent to 20 percent, effective September 1, 2008.

2.  Entitlement to an effective date prior to August 5, 2007, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2008 (left shoulder), and January 2009 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In a December 2007 rating action, the RO proposed to reduce the rating for a service-connected left shoulder disability from 40 percent to 20 percent, primarily based on findings made upon VA examinations of 2005 and 2007. 

2.  By rating decision dated in June 2008, the RO implemented the reduction, effective from September 1, 2008. 

3.  At the time of the reduction, the Veteran's service-connected left shoulder disability had been rated at the 40 percent level since 1993, a period of more than five years. 

4.  The provisions of 38 C.F.R. § 3.344 were not applied by the RO in conjunction with the reduction of the rating for a left shoulder disability..

5.  In final rating actions of July and December 2007, the RO denied entitlement to TDIU; in January 2008, the Veteran filed a third TDIU claim which was granted in a January 2009 rating action, effective from August 5, 2007.  

6.  Prior to August 5, 2007, the combined rating of the Veteran's two service-connected disabilities totaled 60 percent, 40 percent for a left shoulder disability and 30 percent for depressive disorder.

7.  Effective from August 5, 2007, an increased evaluation of 70 percent was granted for service-connected depressive disorder, effective from August 5, 2007.  

8.  It was not factually ascertainable prior to August 5, 2007 that the Veteran satisfied the criteria for assignment of a TDIU, on either a schedular or extraschedular basis.


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent rating to a 20 percent rating for a left shoulder disability was improper and the 40 percent evaluation is restored effective from September 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5200 (2008-2011).

2.  The criteria for an effective date prior to August 5, 2007, for the grant of a TDIU rating are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim involving restoration of a 40 percent evaluation for a left shoulder disability, VA is granting the full benefit sought on appeal.  Accordingly, it is unnecessary to address whether there was compliance with the VCAA's duty to notify and assist provisions.

In conjunction with the effective date issue on appeal, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the earlier effective date issue currently on appeal; i.e. application of pertinent provisions of the law and regulations will determine the outcome.  Specifically, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law, as is the disposition in this case.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount of additional evidentiary development would change the disposition of these claims; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  The Veteran engaged the services of a representative and was provided with ample opportunity to submit evidence and argument in support of his claims.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.

A. Propriety of the rating reduction for a service-connected left shoulder disorder with arthritis, from 40 percent to 20 percent, effective September 1, 2008.  

In a June 1978 rating action, service connection was established for a left shoulder injury, for which a 10 percent evaluation was assigned effective from November 1977.  In a December 1993 rating decision, an increased evaluation of 40 percent was granted for the left shoulder disability, effective from January 1993; following which a 100 percent evaluation was assigned pursuant to 38 C.F.R. § 4.30, from February 16, 1993; followed by reinstatement of the 40 percent evaluation from April 1, 1993, under diagnostic code 5200.  

In April 2007, the Veteran filed a TDIU claim which was also considered an increased rating claim for the left shoulder disability.  

A VA examination of the joints was conducted in May 2007.  The Veteran complained of left shoulder pain, stiffness, and locking, swelling, warmth/redness, and giving way/instability.  Physical examination was negative for deformity, crepitation and instability, and was positive for tenderness.  Range of motion testing revealed that the Veteran was unable to perform flexion and rotation due to reports of pain.  Abduction was from 0 to 90 degrees with pain at 90 degrees.  On repetitive motion testing there was no loss of motion due to pain, weakness, or lack of endurance.  X-ray films revealed degenerative changes of the left glenohumeral joint, and status post surgical resection of the left distal clavicle with no evidence of acromioclavicular (AC) joint separation with weight bearing.  The examiner explained that the Veteran was unable to perform physical work, but would not be prohibited from sedentary employment based on his shoulder condition.  

In a July 2007 rating decision, a 40 percent evaluation for the left shoulder disability was continued. 

It appears that subsequently, additional evidence was considered by the RO.  This evidence includes decisions and records from the Social Security Administration (SSA) reflecting that entitlement to disability benefits was initially established in a November 1996 decision effective from August 1993, due to left shoulder and elbow injuries, as well as depression and morbid obesity, with continued entitlement thereafter.  

Also on file, but apparently not considered at the time of the July 2007 rating decision, was a VA examination of April 2005, used to evaluate the Veteran's left (minor) shoulder disability.  The Veteran reported having left shoulder pain, with flare-ups on raising the arm and lifting light objects.  Range of motion (passive) testing revealed forward flexion of 0 to 100 degrees, with pain on motion.  Abduction was from 0 to 90 degrees, with pain and muscle spasm.  External rotation was from 0 to 20 degrees and internal rotation was from 0 to 90 degrees with pain.  Additional loss of motion due to pain and muscle spasms was reported as: flexion limited to 80 degrees, abduction limited to 90 degrees; and rotation limited  to 70 degrees.  Repeated use revealed no additional loss of motion, fatigue, incoordination or lack of endurance.  Examination revealed left shoulder tenderness, without evidence of effusion, muscle atrophy, instability or crepitation.  A diagnosis of status post left shoulder injury, status post surgical resection of the distal clavicle, left shoulder degenerative joint disease by X-ray films, with residual pain and limitation of motion, was made.    

The Veteran underwent another VA examination of the joints in October 2007.  The Veteran complained of left shoulder pain and flare-ups with overhead use and activity.  Range of motion testing revealed forward flexion of 0 to 90 degrees, with pain on motion.  Abduction was from 0 to 80 degrees, external rotation was 0 degrees, and internal rotation was from 0 to 90 degrees with pain on all ranges of motion.  The examiner reported that there were no indications of fatigue, weakness or lack of endurance and that repetitive motion did not increase loss of range of motion.  It was further mentioned that it would be mere speculation to estimate the range of motion loss with flare-ups.  There was no evidence of ankylosis or of inflammatory arthritis.  AC separation, status postop times two, with residuals, was diagnosed.   

In a rating action dated in December 2007, the RO proposed to reduce the 40 percent evaluation in effect for the Veteran's left shoulder disability to 20 percent, explaining that VA examinations (April 2005, May 2007, and October 2007) had shown sustained improvement and failed to reveal that the criteria for an evaluation of 40 percent under diagnostic code 5200, had been met.  

In correspondence issued to the Veteran by VA and dated in December 2007, he was advised of the proposed reduction of the evaluation for the left shoulder disability.  He was further notified of the opportunity for a hearing, was informed of his appeal rights, and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level (pursuant to 38 C.F.R. § 3.105(e).  The Veteran did not request a hearing.  Additional evidence was added to the record, including a VA X-ray report and a private medical record, both dated January 2008.  The January 2008 VA X-ray report revealed moderate osteoarthritis of the left glenohumeral joint.  The private medical record of January 2008 indicated that the Veteran's left shoulder had significantly diminished range of motion.  At that time, active and passive motion to 110 degrees was shown with external rotation to about 20 degrees at the side.  It was noted that external rotation and abduction could not be tested, secondary to left elbow pain.  Left elbow and shoulder osteoarthritis were diagnosed.  Thereafter, the RO issued a June 2008 rating decision reducing the rating for the Veteran's left shoulder disability from 40 to 20 percent effective from September 1, 2008, and changing the applicable diagnostic code from 5200 to 5201.

Analysis

The Veteran contends that the RO's reduction of the disability rating for his service-connected left shoulder disorder from 40 percent to 20 percent effective from September 1, 2008 was improper.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors considered when rating disability usually pertain to reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

"Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since 1993, the Veteran's left (minor) shoulder disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5200, used for the evaluation of scapulohumeral articulation and ankylosis.  A note accompanying the criteria explains that the scapula and humerus move as one piece.  The rating criteria provide for the assignment of a 40 percent evaluation for unfavorable, abduction limited to 25º from side of the minor side.  

Also applicable are the provisions of DC 5201 (for limitation of arm motion).  Under DC 5201, a 20 percent rating (major or minor arm) is warranted for limitation of motion of the arm at shoulder level; 30 percent (major arm) and 20 percent (minor arm) ratings are warranted for limitation of motion midway between the side and shoulder level; 40 percent (major arm) and 30 percent (minor arm) ratings are warranted for limitation of arm motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  The Board notes that the condition was originally rated under DCs 5200, used for the evaluation of ankylosis.  38 C.F.R. § 4.71a.  

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. (90 degrees abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.) 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the 40 percent evaluation assigned for the Veteran's left shoulder disability had been in effect for over 15 years.  Because the left shoulder disability was rated at the same level for a long period of time (five years or more), the provisions pertaining to reductions of stabilized evaluations were applicable.  See 38 C.F.R. § 3.344(c) (2011); Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Significantly, there is nothing in the record that indicates that the RO considered the provisions of 38 C.F.R. § 3.344 when it reduced the Veteran's 40 percent rating in the June 2008 rating action.  These regulatory provisions were not mentioned or discussed, either explicitly or implicitly, in either the proposed rating action of July 2007 or in the June 2008 rating decision effectuating the reduction.  The Statement of the Case issued in January 2009, included a recitation of those provisions, but reflects that they were not discussed, applied or analyzed in conjunction with the reduction undertaken.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio. Such an omission is error and would not be in accordance with the law.  See Sorakubo v. Principi, 16 Vet. App. 120, 124 (2002); Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996). 

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b).

In this case, the reduction was supported by VA examinations of April 2005, May 2007, and October 2007, as well as a private evaluation of January 2008, which the RO explains failed to reveal ankylosis of the left shoulder joint, and showed that the Veteran was able to lift the shoulder from 90 to 110 degrees.  In essence the RO determined that the criteria for a 40 percent evaluation were not met under either Diagnostic Codes 5200 or 5201, and concluded that given the degree of limitation of motion, only a 20 percent rating was warranted under Diagnostic Code 5201 (for limitation of motion of the shoulder with consideration of painful motion).  See 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic Code 5201) (2008-2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Based on consideration of the clinical findings alone, it does in fact appear that the criteria for the continued assignment of a 40 percent evaluation under either Diagnostic Codes 5200 or 5201 was not in fact warranted.  However, the inadequacy of the reduction undertaken in the June 2008 rating decision results from a lack of further analysis of the provisions set forth in 38 C.F.R. § 3.344.  Neither that decision nor the January 2009 SOC contained a discussion of the entire record of examinations and the medical-industrial history of the Veteran.  There was no consideration of whether the April 2005 VA examination was as full and complete as a May 2007 or October 2007 VA examinations.  Also the RO failed to reconcile or explain why following the May 2007 examination, a 40 percent evaluation was actually continued in a July 2007 rating action; following which a reduction was undertaken at least in part based on the same evidence, as well as evidence dated prior and subsequent to that time.  

It was also necessary to take into account the level of certainty as to whether any improvement would be maintained under the ordinary conditions of life.  No VA examiner (2005 or 2007) commented on this aspect of the issue and it is not clear that the Veteran's left shoulder disability is certain to improve.  Finally, as mentioned previously, the lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the December 2007 reduction proposal, or the June 2008 rating decision on appeal, indicates that the due process provisions of section 3.344 were not considered. 

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 in its reduction of the Veteran's disability evaluation for a left shoulder disability, the Board finds that the June 2008 rating decision is void ab initio as not in accordance with the law, and thus the Board has no option but to restore the 40 percent schedular rating effective from September 1, 2008.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.

      B.  Entitlement to an Effective Date prior to August 5, 2007, for a TDIU 

In April 2007, the Veteran filed a TDIU claim.  At that time, his service-connected disorders consisted of a left shoulder disability, assigned a 40 percent evaluation, and depressive disorder, assigned a 30 percent evaluation.  A combined evaluation of 60 percent was in effect from August 2002.  

Evidence on file at the time of the April 2007 TDIU claim included decisions and records from the Social Security Administration (SSA) reflecting that entitlement to disability benefits due to left shoulder and elbow injuries, with depression and morbid obesity was initially established in a November 1996 decision effective from August 1993, with continued entitlement thereafter.  The SSA file included an August 1996 VA medical statement, indicating that it was issued in support of the Veteran's claim for Social Security benefits.  At that point, the Veteran was status post left elbow (not service-connected) surgery, and it was also noted that the Veteran had severe degenerative osteoarthritis of the left shoulder with a tear found post-surgery.  The orthopedist opined that the Veteran's conditions warranted a permanent disability, due to the fact that he was unable to use his left upper extremity for activities of daily living and employment.

VA records reflect that the Veteran was seen several times in December 2006 (12/1; 12/6; 12/20) for symptoms of anger and decreased depression.  Mental status examination was negative for suicidal/homicidal ideation; visual/auditory hallucinations; or delusions.  Moderate depression was diagnosed and a GAF score of 45 was assigned.  Records dated in December 2006 do not include the opinion of any treating provider to the effect that the Veteran was unemployable due to his service-connected psychiatric disorder, or any other disorder.  

A VA examination for mental disorders was conducted in March 2007.  The Veteran gave a history of working for the postal service until 1994, when he had problems with his left shoulder and arm.  He reported that following an operation, he was unable to return to work.  On examination the Veteran was well-oriented and adequately groomed.  Memory, insight and judgment were adequate and there was no impairment of thought process or communication.  Mental status examination was negative for suicidal/homicidal ideation; visual/auditory hallucinations; or delusions.  Major depression was diagnosed and a GAF score of 48 was assigned.

A VA examination of the joints was conducted in May 2007.  X-ray films revealed degenerative changes of the left glenohumeral joint, and status post surgical resection of the left distal clavicle with no evidence of AC joint separation with weight bearing.  The examiner explained that the Veteran was unable to perform physical work, but would not be prohibited from sedentary employment based on his left shoulder condition.  

Entitlement to a TDIU rating was denied in a July 2007 rating action.  

The Veteran filed a second TDIU (formal) claim in late July 2007.  At that time, he indicated that he last worked full-time and became too disabled to work in March 1994, due to left shoulder arthritis and depressive disorder.  

The file contains a VA medical opinion offered on July 31, 2007, to the effect that due to the Veteran's medical and psychiatric problems, he was viewed by the opining VA psychiatrist as totally disabled and unemployable.  

VA records reflect that the Veteran was hospitalized from August 5 to 13, 2007.  The Veteran presented himself for admission, reporting that he wanted to kill his sister and endorsing suicidal ideation.  A discharge diagnosis of depression was made.  GAF scores of 35 on admission, and 60 on separation, were assigned.

A VA examination for mental disorders was conducted in October 2007.  On examination the Veteran was well-oriented and adequately groomed.  Memory was good, insight and judgment were adequate and there was no impairment of thought process or communication.  Mental status examination was negative for suicidal/homicidal ideation; visual/auditory hallucinations; or delusions.  Major depressive disorder was diagnosed and a GAF score of 48 was assigned.  The examiner opined that because of the Veteran's emotional lability, lack of interest, persistently depressed mood, and sleep disturbance, it was his opinion that the Veteran was not capable of employment, either sedentary or active, due to his psychiatric symptoms.  

A VA examination of the joints was also conducted in October 2007.  AC separation, status postop times two, with residuals, was diagnosed and no opinion addressing the Veteran's employability was provided.  

In a December 2007 rating action, increased evaluations of left shoulder and psychiatric conditions were denied and a TDIU rating was again denied.  

In January 2008, the Veteran filed another TDIU claim.  A VA record dated in January 2008, included the opinion of a VA psychiatrist to the effect that the Veteran was totally disabled and unemployable due to his psychiatric disorder. 

In a decision issued in January 2009, an increased evaluation of 70 percent was granted for depressive disorder, effective from August 5, 2007.  In addition, by rating action of January 2009, entitlement to TDIU was granted, effective from August 5, 2007.  

Analysis

The Veteran and his representative maintain that an effective date prior to August 5, 2007, is warranted for the grant of TDIU.  They maintain that the appropriate effective date should be December 2006, when the Veteran's treating psychiatrist reportedly indicated that the Veteran was unable to work due to his depressive condition.   

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2011).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) (2011).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R.  §3.400(o)(2) (2011).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty. It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2011).  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155 (2011).

The TDIU claim which was granted in the January 2009 rating decision, effective from August 5, 2007, was based on a TDIU claim which was received on January 17, 2008.   

Initially, the Board points out that the Veteran has filed numerous TDIU claims throughout the years and thus initially, the issue of finality must be addressed in conjunction with the determining the proper date of the TDIU claim filed in this case.  Prior to the TDIU claim filed in January 2008, the Veteran had filed prior TDIU claims which were received in April and July 2007.  In July and December 2007 rating actions, the RO denied TDIU claims based on those applications, respectively.  Notification of the denial of the claims was provided to the Veteran in correspondence dated July 16, 2007 and December 21, 2007, respectively.  Those decisions were not appealed and became final and binding.  See U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2011).  For purposes of assignment of an effective date, the finality of a prior decision on entitlement to the established benefit may not be contravened, absent a plausible showing of clear and unmistakable error (CUE), which has not been alleged in this case.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran seeks an effective date earlier than August 5, 2007 for the grant of TDIU.  The Board notes that the controlling issues in this case are (1) the date on which the Veteran initiated his claim for TDIU and (2) the date it was factually ascertainable that the Veteran met the criteria for a TDIU.  See 38 U.S.C.A. § 5110, 5111(b); 38 C.F.R. § 3.151, 3.400(o), 4.16.  There is no indication that any TDIU claim, formal or informal, was filed after the final decision of December 2007 denying TDIU and prior to third TDIU claim received on January 17, 2008.  Consequently, the January 17, 2008 filing of the TDIU claim must be accepted as the relevant date of claim. 

In this case, the RO assigned an effective date of August 5, 2007, for the grant of entitlement to TDIU, essentially based upon a finding that this was the date that the Veteran's service connected psychiatric disorder was shown to have increased in severity and precluded him from being able to secure or follow a substantially gainful occupation.  The Board points out that it was not until this date that it was factually ascertainable that the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a); i.e., the schedular requirements of 38 C.F.R. § 4.16(a) were met when an increased evaluation of 70 percent was granted for depressive disorder, effective from August 5, 2007, as determined in a January 2009 decision of the RO.  

However, the Board finds that the award of TDIU cannot precede the effective date of August 5, 2007, because, prior to that time, the Veteran did not meet the schedular requirements of section 4.16(a).  Specifically at no time prior to August 5, 2007, was the Veteran found to be unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, with there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Prior to August 5, 2007, the highest combined evaluation for the Veteran's service-connected disorders was 60 percent, contemplating the combined evaluations for the Veteran's service connected left shoulder disorder (40%) and his depressive disorder (30%).  See 38 C.F.R. § 4.25 (2011).  

If service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(b).  Here, no such referral was undertaken.  

Moreover, prior to August 5, 2007, the evidence did not establish that the Veteran was unable to secure or follow a substantially gainful occupation solely as a result of service-connected disabilities.  The SSA decisions on file indicate that the Veteran was determined to be disabled from August 1993 due to service-connected depressive disorder and a left shoulder condition, as well as non service-connected obesity and a left elbow disorder.  While a decision of the SSA is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  However, and significantly, the standard for identifying a disability for SSA purposes is not the same as that used to determine whether a TDIU rating is warranted.  In addition SSA does not distinguish between service and non-service connected disabilities for purposes of establishing entitlement to benefits; hence, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Further, contrary to the Veteran's assertions, medical records dated in December 2006 fail to include any opinion from a treating provider to the effect that he was unemployable due to his psychiatric condition or any service-connected disorder.  Finally, the Board acknowledges that the file contains a July 31, 2007 VA medical statement from the Veteran's attending psychiatrist to the effect that the Veteran was totally disabled unemployable due to unspecified medical and psychiatric problems.  Without more detail, relating to the nature of the generally referenced medical problems (service-connected or not), that statement alone was insufficient to establish entitlement to TDIU.   

In sum, the date upon which it was factually ascertainable that the criteria for entitlement to a TDIU were met is the currently assigned effective date of August 5, 2007.  In this regard, the Board further clarifies that even if the Veteran has been unemployed since 1993 or 1994, this is not the prevailing factor in assigning an effective date for a TDIU rating and for reasons explained herein, and it is not a viable effective date under existing VA laws and regulations.  Therefore, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than August 5, 2007, for the award of TDIU.  See 38 C.F.R. § 3.400(o), 4.16(a), (b).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Reduction of the Veteran's service-connected left shoulder disability from 40 to 20 percent was improper; and restoration of a 40 percent rating from September 1, 2008, is granted.

An effective date prior to August 5, 2007 for the grant of a total disability rating based on individual unemployability is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


